DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim10 is objected to because of the following informalities:  the limitation of “the first area includes a transparent area, and at least one plurality of gate lines among the plurality of first gate lines” in lines 1-2 should change to .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over An (U.S. Pub. No. 2007/0046884) in view of Kim (U.S. Pub. No. 2013/0113766).
As to claim 1, An teaches a display device (900) comprising:

a plurality of first gate lines (gate lines GLp+1 to GLn) electrically connected to circuit elements ([0014], lines 7-14) disposed in subpixels of the first area (Pixels PA) and extending in a first direction (gate lines GLp+1 to Gln are arranged in a first direction, [0050], lines 1-7); and
a plurality of second gate lines (GL1-GLp, Fig. 6) electrically connected to circuit elements ([0014], lines 7-14) disposed in subpixels of the second area (Pixels PA) and extending in a second direction ([0049], lines 1-7) intersecting the first direction.
An does not teach the second gate lines and the first gate lines intersecting one another,
Kim teaches a plurality of second gate lines extending in a second direction intersecting the first direction (gate lines GV are arranged and extended in a vertical direction and intersecting the first gate lines GH that are extended in a first horizontal direction, Figs. 1 and 2, [0051], lines 1-6). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display structure of Kim to the display device of An because to provide a display apparatus capable of reducing its size without deteriorating of a display quality, [0007].
As to claim 2, An teaches the plurality of first gate lines are disposed in an area except for the second area (the first gate lines GLp+1 to Gln are arranged in the 612 area and not in the 611 area, Fig. 6).
As to claim 3, An teaches the plurality of second gate lines are disposed in an area except for the first area (gate lines GL1-GLp are arranged in the 611 area and not in the 612 area, Fig. 6).
As to claim 9, An teaches a first gate driver (640) located on a first side of the active area (gate driver 640 is arranged on the left side of the active area shown in Fig. 6) to drive the plurality of first gate lines ([0052], lines 15-19); and
a second gate driver (630) located on a second side of the active area different from the first side (gate driver 630 is arranged on the right side of the active area shown in Fig. 6, which is different from the left side) to drive the plurality of second gate lines ([0052], lines 8-13).
As to claim 20, An teaches a gate driver (gate drivers 640 and 630 of device 600) comprising:
a first gate driver (640) driving a plurality of first gate lines ([0052], lines 15-19) electrically connected to circuit elements ([0014], lines 7-14) disposed in subpixels (Pixels PA) of a first area (612) having a first resolution ([0051], lines 8-11); and
a second gate driver (630) driving a plurality of second gate lines ([0052], lines 8-13) electrically connected to circuit elements ([0014], lines 7-14) disposed in subpixels 
An does not teach the second gate lines and the first gate lines intersecting one another,
Kim teaches a plurality of second gate lines extending in a second direction intersecting the first direction (gate lines GV are arranged and extended in a vertical direction and intersecting the first gate lines GH that are extended in a first horizontal direction, Figs. 1 and 2, [0051], lines 1-6). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display structure of Kim to the display device of An because to provide a display apparatus capable of reducing its size without deteriorating of a display quality, [0007].

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over An (U.S. Pub. No. 2007/0046884) in view of Kim (U.S. Pub. No. 2013/0113766), and further in view of Yoo (U.S. Pub. No. 2019/0005884).
As to claim 5, An and Kim teach the display device of claim 1,
An and Kim do not teach a third area having the second resolution,

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the third area and resolution of Yoo to the display device of An as modified by Kim because to provide a display which improves image quality by minimizing delays until data is displayed, [0006]. 
As to claim 6, An and Kim teach the display device of claim 1,
An and Kim do not teach a third area and third gate lines,
Yoo teaches a plurality of third gate lines (gate lines G13-G16, Fig. 4) electrically connected to circuit elements (pixel having circuit elements shown in Fig. 13) disposed in subpixels of the third area ([0050], lines 1-6) and separated from the plurality of second gate lines (gate lines G13-G16 are different from the gate lines G5-G8 as can be seen in Fig. 4).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the third area and resolution of Yoo to the display device of An as modified by Kim because to provide a display which improves image quality by minimizing delays until data is displayed, [0006]. 
As to claim 7, An and Kim teach the display device of claim 1,
An and Kim do not teach a third area,
Yoo teaches the plurality of third gate lines (gate lines G13-G16, Fig. 4) are disposed in an area except for the first area and the second area (gate lines G13-G16 are applied to the third area and are different from gate lines G1-G4 and G5-G8 that are applied to the first and second areas respectively).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the third area and resolution of Yoo to the display device of An as modified by Kim because to provide a display which improves image quality by minimizing delays until data is displayed, [0006]. 
As to claim 8, An and Kim teach the display device of claim 1,
An and Kim do not teach a third area,
Yoo teaches the plurality of second gate lines (second gate lines comprising of gate lines G5-G16) are electrically connected to circuit elements ([0050] and the circuit elements are shown in Fig. 13) disposed in subpixels of the third area (the second gate lines of G5-G16 are applied to the third area, which is the bottom neighboring area shown in Fig. 4).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the third area and resolution of Yoo to the . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over An (U.S. Pub. No. 2007/0046884) in view of Kim (U.S. Pub. No. 2013/0113766), and further in view of Chen (U.S. Pub. No. 2020/0052059).
As to claim 10, An teaches a first gate lines (gate lines GLp+1 to GLn) and second gate lines (GL1-GLp, Fig. 6),
An and Kim do not teach a transparent area,
Chen teaches the first area (P2) includes a transparent area (TR, fig. 2A), and at least one plurality of gate lines among the plurality of first gate lines and the plurality of second gate lines are disposed in an area except for the transparent area (there are no gate lines disposed in the transparent area TR, therefore the gate lines connected to pixels in the area P2 and gate lines connected to pixels P1 are not arranged in the transparent area TR).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the transparent area and display structure of Chen to the display device of An as modified by Kim because to increase the transmittance of the first pixel, thereby improving the performance and sensitivity of the optical module, [0032], lines 5-8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over An (U.S. Pub. No. 2007/0046884) in view of Kim (U.S. Pub. No. 2013/0113766), and further in view of Li (U.S. Pub. No. 2019/0280057).
As to claim 11, An and Kim teach the display device of claim 1,
An and Kim do not teach an optical sensor,
Li teaches at least one optical sensor (16) disposed in an area overlapping the first area (the optical sensor 16 as shown in Fig. 2 overlaps the top area of the display) and located on a side opposite to a surface of the first area on which an image is displayed (the sensor is located on the bottom side of the display screen 1311, [0036], lines 5-7).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the optical sensor on the opposite side of the surface of the display of Li to the display device of An as modified by Kim because to ensure the reliability of the strength of the whole black matrix area of the device, and further improving a screen to body ratio of the device, [0042], lines 5-8.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over An (U.S. Pub. No. 2007/0046884) in view of Yoo, and further in view of Nakamura (U.S. Pub. No. 2020/0357863) in view of Ma (U.S. Pub. No. 2020/0058726).
As to claim 12, An teaches a display device (900) comprising:
an active area (600) including a first area (612) having a first resolution ([0051], lines 8-11), a second area (611) located on one side of the first area (the display area 611 is located on the bottom side of the display 612, Fig. 6) and having a second resolution higher than the first resolution ([0051], lines 6-8);
a plurality of first gate lines (gate lines GLp+1 to GLn) electrically connected to circuit elements ([0014], lines 7-14) disposed in subpixels of the first area (Pixels PA) 
a plurality of second gate lines (GL1-GLp, Fig. 6) electrically connected to the circuit elements ([0014], lines 7-14) disposed in the subpixels (pixels PA) of at least one area of the second area and the third area (the gate lines GL1-GLp are connected to the pixels of the second area 611, ([0049], lines 1-8).
An does not teach a third area having the second resolution,
Yoo teaches a third area located on another side of the first area and having the second resolution (the active area shown in Fig. 10C has a first area having 2 portions of each having 25% resolution and a second portion, which is the top neighboring area having a 50% resolution and a third area, which is the bottom neighboring area having a 50% resolution that is the same as the second resolution),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the third area and resolution of Yoo to the 
An and Yoo do not teach the circuit elements of the first gate lines are insulated from circuit elements disposed in sub-pixels of the second area and the third area,
Nakamura teaches circuit elements disposed in subpixels (130) of the first area (second row, Fig. 9A) and insulated from circuit elements disposed in subpixels of the second area and the third area (an insulation layer and element 101 and 104 are arranged between the pixels 130 of the first row, which could be interpreted as the second area, the second row, which could be interpreted as first area, and the third row, which could be interpreted as the third area, Figs. 9A-9C, therefore there is insulation between the pixels 130 of the first row, second row, and third row of pixels),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the insulation between pixels of Nakamura to the display device of An as modified by Yoo because by adding the insulation and other related components a suppress unevenness or luminance unevenness of the display panel can be achieved and also to provide a display panel with high display quality, [0028], lines 1-5.
An, Yoo, and Nakamura do not teach a plurality of second gate lines insulated from the circuit elements disposed in the subpixels of the first area,
Ma teaches a plurality of second gate lines (G2, Fig. 3) insulated from the circuit elements disposed in the sub-pixels of the first area (the gate lines g2 are insulated 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the insulation and display structure of Ma to the display device of An as modified by Yoo and Nakamura because to improve the driving capability and response speed of the display panel, [0047], lines 6-8.
As to claim 17, An teaches the display device of claim 1,
An does not teach a third area,
Yoo teaches the plurality of second gate lines (second gate lines comprising of gate lines G5-G16) are electrically connected to the circuit elements ([0050] and the circuit elements are shown in Fig. 13) disposed in the subpixels of the second area and the third area (the second gate lines of G5-G16 are applied to the second and third areas, which are the top and bottom neighboring areas shown in Fig. 4)..
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the third area and resolution of Yoo to the display device of An because to provide a display which improves image quality by minimizing delays until data is displayed, [0006]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over An (U.S. Pub. No. 2007/0046884) in view of Yoo, and further in view of Nakamura (U.S. Pub. No. .
As to claim 16, An, Yoo, Nakamura, and Ma teach the limitations of claim 12,
An, Yoo, Nakamura, and Ma do not teach a distance between gate lines,
Jung teaches a greatest distance between two adjacent first gate lines among the plurality of first gate lines is greater than a greatest distance between two adjacent second gate lines among the plurality of second gate lines (Fig. 3, the distance between gate lines of the 3rd and fourth lines of the first area connected to scan stage circuits SST5 and SST6 is greater than a distance between any of the gate lines in the second area between scan stage circuits ST11 and ST12 because the first area has a curve, but the second area is straight, [0017]).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display structure and gate lines of Jung to the display device of An as modified by Yoo, Nakamura, and Ma because by implementing pixels and gate lines in the curved area, the display is able to efficiently use a dead space of the display device, [0007].

Allowable Subject Matter
Claims 4, 13-15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 4, the prior art references do not teach the two related limitations of a portion of the second gate lines overlaps the first area and also the second gate lines are insulated from the circuit elements of the subpixels of the first area.
In claim 13 the prior art references do not teach a structure of the first gate lines and the second and third areas as mentioned in the limitation of a portion of the plurality of first gate lines overlaps at least one area of the second area and the third area.
In claim 14, the prior art references do not teach a combination of the limitations of claim 1 and 14 wherein a portion of the second gate lines overlaps the first area. Although the prior art reference of Kim (U.S. Pub. No. 2013/0113766) teaches the vertical or horizontal gate lines overlap between their corresponding subpixels, but does not mention a first area or a second area to which the second gate lines or first gate lines are exclusively belong. 
Claim 15 is objected to because the structure mentioned in claim 15 in combination with claim 1 overcomes the prior art references because the prior art references do not teach one subpixel of the first, second, or third area overlaps the plurality of first gate lines and the plurality of second gate lines.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou (U.S. Pub. No. 2017/0075418) teaches a display having a first and second areas for image displays.
Heo (U.S. Pub. No. 2020/0363907) teaches a touch sensitive circuit having pixels with insulation layers in between.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691